Citation Nr: 0401703	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-11 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including congestive heart failure and hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from May 1966 to May 1968 and 
from April 1970 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The veteran elected to have a video conference, in lieu of a 
personal hearing, which was held before the undersigned in 
June 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Evidentiary development is needed prior to further 
disposition of the veteran's claim.  In a VA Form 21-4142, 
Authorization and Consent to Release Information to VA, 
received at the RO in December 2003, the veteran reported 
that he was treated at Saint Paul University Hospital.  He 
also testified at his hearing before the Board in June 2003 
that he was treated by Drs. Eugene and Harris from 1977 to 
1999.  Additional development is required in this regard.  

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to identify all VA 
and non-VA medical providers that have 
treated him for cardiovascular disease 
from 1977 to present.  Make arrangements 
to obtain all records identified by the 
veteran, including, but not limited to, 
those from St. Paul University Hospital 
and Drs. Eugene and Harris.  

2.  Then, readjudicate the claim in light 
of the evidence added to the record since 
the statement of the case issued in June 
2002.  If any benefit sought on appeal 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the requisite period of 
time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


